Citation Nr: 0837064	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-02 225	)	DATE
	)
	)



THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
May 11, 1983 Board of Veterans' Appeals (Board) decision 
which found that a September 1973 rating decision was final.



REPRESENTATION

Moving party represented by:  Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel




INTRODUCTION

The veteran, who is the moving party, had active military 
service from March 1965 to November 1966.

This matter is before the Board as an original action on the 
motion of the veteran, received in January 2007, in which she 
alleges CUE in a May 11, 1983 Board decision that found that 
a September 1973 rating decision was final.


FINDINGS OF FACT

1.  In a May 1983 decision, the Board determined that a 
September 1973 rating decision was final.

2.  The May 1983 Board decision was supported by the evidence 
then of record, and was consistent with the applicable law 
and regulations extant at that time.


CONCLUSION OF LAW

The May 1983 Board decision which found that a September 1973 
rating decision was final was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 
20.1400-20.1411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the VCAA does not apply to claims of clear and 
unmistakable error in prior final Board decisions.  
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  
Thus, further discussion about notification and assistance is 
unnecessary in this case.  

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  See 38 U.S.C.A. 
§ 7111(a).  A motion for revision of a Board decision based 
on CUE must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Nonspecific allegations 
of failure to follow regulations or failure to give due 
process, or any other general, non-specific allegations of 
error, are insufficient to satisfy this requirement.  Motions 
which fail to comply with the requirements set forth in this 
paragraph shall be dismissed without prejudice to refiling.  
38 C.F.R. § 20.1404(b).

In the implementing regulation, CUE is defined as a very 
specific and rare kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

A determination of CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403(b)(1).  To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be CUE.  38 C.F.R. 
§ 20.1403(c).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) The Secretary's failure 
to fulfill the duty to assist.  (3) A disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).

The Court has also held that a finding that there was such 
error "must be based on the record and the law that existed 
at the time of the prior . . . decision."  Russell v. 
Derwinski, 3 Vet. App. 310, 313-14 (1992).  Subsequently 
developed evidence may not be considered in determining 
whether error existed in the prior decision.  Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one that would have manifestly 
changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a 
kind of error, of fact or of law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds cannot differ, that the results would 
have been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  The Court also held in 
Fugo that allegations that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of clear and unmistakable error.  
Id. at 44.  

The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) 
does not apply to a Board decision on a motion to revise a 
Board decision due to CUE.  38 C.F.R. § 20.1411(a).



Factual Background

In November 1966, the veteran submitted a claim for service 
connection listing "psychiatric" among the conditions for 
which she had received treatment while in service.  The 
veteran failed to report for a scheduled medical examination 
and the RO denied her claim for service connection based upon 
a lack of medical evidence.  This decision was not appealed.

In June 1973, the veteran filed a claim for entitlement to 
service connection for a psychiatric disorder.  That claim, 
along with others, was denied by a September 1973 rating 
decision.  It was noted that a VA examination showed that the 
veteran had an emotional unstable personality.   

On September 17, 1973, the veteran was sent a letter stating 
that her disability claim had been considered by VA.  In 
relevant part, the notice letter stated that her nervous 
condition was not a disability under the law for which 
compensation may be paid.  The letter specifically stated 
that in view of the above findings, service connection was 
not established for any disability and it was necessary to 
disallow her compensation claim.  The letter indicated that 
VA Form 4107 was enclosed.  A VA Form 4107 is a notification 
of procedural and appellate rights.  No Notice of 
Disagreement was received within one year after the September 
1973 letter was sent.  There is no evidence on file that this 
letter was undeliverable or was returned to the RO.

In January 1977, the veteran submitted a claim for service 
connection for depression.  Service connection for 
Schizophrenia, undifferentiated type, was granted by a March 
1979 rating decision.  The veteran appealed the effective 
date of the award.  An August 1981 Board decision found that 
no appeal was taken from the September 1973 denial of service 
connection for a nervous disorder and that the claim was not 
reopened until November 9, 1978.  The veteran asked for 
reconsidered of that decision and the Board reconsidered the 
issue in May 1983.  

The May 1983 Board decision found that the August 1981 Board 
decision contained error in that a reopened claim for service 
connection was filed on January 25, 1977.  The Board also 
held that there was no error in finding that the 1973 rating 
action, which denied service connection, was final.  

The veteran asserts the following errors in the May 1983 
Board decision: 

1.	Failing to properly apply 38 U.S.C.A. § 5104(a) and 38 
C.F.R. §§ 3.103, 3.104(a).  The veteran contends that 
she was not sent a copy of the September 1973 RO 
decision and that as a result the statute and 
regulations cited above required a finding that the 
September 1973 rating decision was not final.

2.	Failing to properly apply 38 C.F.R. § 3.103.  The 
veteran contends that she was not properly notified of 
the reason why her claim for service connection for a 
nervous condition was denied by the September 1973 RO 
decision and that as a result the regulation cited above 
required a finding that the September 1973 rating 
decision was not final.

Relevant Law in 1983

Under 38 C.F.R. § 3.103 (1982), it stated the following, in 
part:

(e) Notification of decisions.  The claimant will 
be notified of any decision affecting the payment 
of benefits or granting relief.  Notice will 
include the reason for the decision and the date it 
will be effectuated as well as the right to a 
hearing subject to paragraph (c) of this section.  
The notification will also advise the claimant of 
his right to initiate an appeal by filing a Notice 
of Disagreement which will entitle him to a 
Statement of the case for his assistance in 
perfecting his appeal.  Further, the notice will 
advise him of the periods in which an appeal must 
be initiated and perfected.  




Under 38 C.F.R. § 3.104 (1982), it stated the following, in 
part:

Finality of decisions.

(a) The decision of a duly constituted rating 
agency or other agency of original jurisdiction on 
which an action was predicated will be final and 
binding upon all field offices of the Veterans 
Administration as to conclusions based on evidence 
on file at that time and will not be subject to 
revision on the same factual basis except by duly 
constituted appellate authorities or except as 
provided in § 3.105.

Analysis

Both of the veteran's contentions of error revolve around 
whether she was sent proper notice of a September 1973 rating 
decision.  Initially, the Board notes that the veteran was 
sent a notification letter with enclosure in September 1973.  
In a case appealed to the Court regarding a similar matter it 
was noted that the veteran conceded that she did receive the 
September 1973 notice letter, and more recently, in the 
January 2007 motion for revision based on CUE, it is noted 
that "[the veteran] was sent a notice of action letter 
regarding the September 1973 RO decision with enclosed VA 
forms 21-4107."  Essentially, the Board must now look to see 
if in 1983 the Board properly held that the September 1973 
notice letter and enclosure were adequate notice of the 
September 1973 rating decision and that as a result the 
rating decision became final after a timely Notice of 
Disagreement was not received.    

The veteran's first contention of error is that she was not 
sent a copy of the September 1973 rating decision and that as 
a result the Board, in 1983, should have found that the 
September 1973 rating decision was not final.  She cites as 
authority for this argument 38 U.S.C.A. § 5104(a) and 38 
C.F.R. §§ 3.103, 3.104(a).  The Board notes that the 1982 
version of 38 C.F.R. § 3.104(a) (in effect at the time of the 
May 1983 Board decision) did not address what was needed for 
a decision of an agency of original jurisdiction to become 
final; thus it is not applicable to the veteran's contention.  

Likewise, an analysis regarding 38 U.S.C.A. § 5104(a) is not 
necessary, other than to say that this statute was not in 
effect at the time of the May 1983 Board decision.  Section 
5104 was previously numbered as section 3004 under the same 
Title of the United States Code.  See Department of Veterans 
Affairs Health-Care Personnel Act of 1991, Pub. L. 102-40, 
Title IV, § 402(b)(1), 105 Stat. 238 (renumbered May 7, 
1991).  Section 3004 was added to the United States Code in 
December 1989, years after the Board decision in question.  
See Veterans' Benefits Amendments of 1989, Pub. L. 101-237, 
Title I, § 115(a)(1), 103 Stat. 2065.  A determination of CUE 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  38 C.F.R. 
§ 20.1403(b)(1).  As the current section 5104 was not the law 
at the time of the May 1983 Board decision it has no bearing 
on whether there was CUE in the May 1983 Board decision.  

At the time of the 1983 Board decision, the provisions of 
38 C.F.R. § 3.103 stated that a claimant needed to be 
notified of any decision affecting the payment of benefits or 
granting relief.  The notice was to include (1) the reason 
for the decision (2) the date the decision will be 
effectuated (3) notice of the right to a hearing (4) notice 
of the right to initiate an appeal by filing a Notice of 
Disagreement which will entitle the claimant to a Statement 
of the case for his assistance in perfecting his appeal, and 
(5) notice of the periods in which an appeal must be 
initiated and perfected.  38 C.F.R. § 3.103(e) (1982).  This 
regulation did not require that a copy of the rating decision 
needed to be sent to the claimant to provide proper notice of 
the decision.  

In this case, there was no CUE in the 1983 Board decision 
finding that the veteran was provided proper notice and that 
the September 1973 rating decision had become final.  The 
September 1973 notification letter indicated that the 
veteran's claim had been denied because the veteran's nervous 
condition was not a disability under the law for which 
compensation may be paid, which satisfies the first element 
of proper notice as explained by 38 C.F.R. § 3.103.  The 
adequacy of this notice element, which is essentially the 
veteran's second contention of error, will be further 
discussed below.  

The September 1973 letter noted that a form providing notice 
of procedural and appellate rights was enclosed, and the 
veteran's motion for CUE indicates this notice was received 
by the veteran.  This form would have provided proper notice 
regarding elements (2), (3), (4), and (5) from 38 C.F.R. 
§ 3.103.  Accordingly, regarding the veteran's first 
contention of error, as the September 1973 letter and 
enclosure provided proper notice as required by 38 C.F.R. 
§ 3.103, there was no CUE in the 1983 Board decision finding 
that the September 1973 rating decision was final.

The veteran's second contention of error is that she was not 
properly notified of the reason why her claim for service 
connection for a nervous condition was denied by the 
September 1973 RO decision and that as a result the Board, in 
1983, should have found that the September 1973 rating 
decision was not final.  The veteran's claim for service 
connection for a nervous condition was denied in the 
September 1973 rating decision because her condition was 
considered a constitutional or developmental abnormality.  
Constitutional and developmental abnormalities were not 
considered diseases or injuries in the meaning of applicable 
legislation for disability compensation purposes at the time 
of the 1973 RO decision, the 1983 Board decision, or today.  
See 38 C.F.R. §§ 3.303(e), 4.9 (1982).  The September 1973 
notice letter informed the veteran that her "nervous 
condition and heart murmur are not disabilities under the law 
for which compensation may be paid."  The letter also stated 
that in view of the above findings, service connection was 
not established and it was necessary to disallow the 
compensation claim.  

At the time of the 1983 Board decision, and at the time of 
the September 1973 rating decision, notification of a 
decision was to include "the reason for the decision."  38 
C.F.R. § 3.103(e) (1982).  In this case, the reason for the 
denial was that the disability was not the type for which 
compensation may be paid.  The Board fails to see CUE in a 
letter telling the veteran that her claim for service 
connection was denied because the claimed disability was not 
the type for which compensation may be paid, when service 
connection was denied for this very reason.  

In sum, the Board finds that in May 1983 the correct facts, 
as they were known at the time, were before the Board and the 
statutory and regulatory provisions extant at the time were 
correctly applied.  For all the reasons above, the motion for 
revision or reversal on the basis of clear and unmistakable 
error in the May 11, 1983, Board decision is denied.  


ORDER

The motion alleging clear and unmistakable error in the 
Board's May 11, 1983 decision which found that a September 
1973 rating decision was final is denied.


                       
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



